Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 16-20 allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Horning et al. (US. 10,431,936 B2) teaches “An electrical connector comprising: a housing having a mating face for mating with a mating electrical connector, contact receiving cavities extending into the housing from the mating face; contacts in the contact receiving cavities, mating portions of the contacts extending from the mating face in a direction away from the housing; protrusions extending from the mating face in a direction away from the housing, the protrusions extending proximate edges of the mating portions of the contacts, the protrusions forming reverse chamfers which cooperate with lead-in chamfers provided in a surface of the mating electrical connector; wherein, as the electrical connector is mated with the mating electrical connector, the protrusions are positioned in the lead-in chamfers of the mating electrical connector, the positioning of the protrusions in the lead-in chamfers fills in air gaps provided by the lead-in chamfers to provide an impedance match along the mating portions of the contacts when the electrical connector is mated with the mating electrical connector.”(connector 104, housing 138, mating face 112, contact receiving cavities 210, contacts 144, mating portion 160, and lead-in chamfer 202)
Horning et al. (US. 10,431,936 B2) does not teach “openings extending through the center for the protrusions, the openings having the same cross-sectional shape as the mating portions of the contacts, the protrusions extend on all sides of the mating portions of the contacts and the openings.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 9 Horning et al. (US. 10,431,936 B2) teaches “An electrical connector assembly comprising: a first electrical connector comprising: a first housing having a first mating face, first contact receiving cavities extending into the first housing from the first mating face; first contacts in the first contact receiving cavities, first mating portions of the first contacts extending from the first mating face in a direction away from the first housing; protrusions extending from the first mating face in a direction away from the first housing, the first protrusions extending proximate edges of the first mating portions of the first contacts, the protrusions forming reverse chamfers; a second electrical connector comprising; a second housing having a second mating face, second contact receiving cavities extending into the second housing from the second mating face; second contacts in the second contact receiving cavities, second mating portions of the second contacts extending from the second mating face in a direction into the second housing; -3-Application No.: 17/100,222 Attorney Docket No.: TE-02963/4143-0236 lead-in chamfers provided in the second mating face of the second housing, the lead-in chamfers extending from the second mating face in a direction into the second housing, the lead-in chamfers having the same shape as the protrusions; second openings extending through the center for the lead-in chamfers, the second openings having the same cross-sectional shape as the second mating portions of the second contacts, the lead-in chamfers extending on all sides of the second mating portions of the second contacts and the second openings: wherein, as the first electrical connector is mated with the second electrical connector, the protrusions of the first electrical connector are positioned in the lead-in chamfers of the second electrical connector, the positioning of the protrusions in the lead-in chamfers fills in air gaps provided by the lead-in chamfers to provide an impedance match along the first mating portions of the first contacts when the first electrical connector is mated with the second electrical connector.” (connector 104, housing 138, mating face 112, contact receiving cavities 210, contacts 144, mating portion 160, and lead-in chamfer 202)
Horning et al. (US. 10,431,936 B2) does not teach “first openings extending through the center for the protrusions, the first openings having the same cross-sectional shape as the first mating portions of the first contacts, the protrusions extending on all sides of the first mating portions of the first contacts and the first openings.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 9, these limitations, in combination with remaining limitations of the amended claim 9, are neither taught nor suggested by the prior art of record, therefore the amended claim 9 is allowable.
Claims 10-11 and 16-20 are dependent on the amended claim 9 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831